Citation Nr: 0504268	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left hand 
disability, to include arthritis.

3.  Entitlement to service connection for a right hand 
disability, to include arthritis.

4.  Entitlement to service connection for a left knee 
disability, to include arthritis.

5.  Entitlement to service connection for a right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran has verified active duty from June 1993 to June 
1996.  The records also indicate that he served on active 
duty for more than 26 years and 8 months prior to that final 
period of service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing held at the RO on February 
3, 2004.  A transcript of that hearing has been associated 
with the record on appeal.  At that hearing, the veteran, 
through his representative, withdrew his appeal of the issue 
of entitlement to service connection for reduced visual 
acuity, claimed as eyes/vision problems.

The issues of entitlement to service connection for a left 
hand disability, to include arthritis; entitlement to service 
connection for a right hand disability, to include arthritis; 
entitlement to service connection for a left knee disability, 
to include arthritis; and entitlement to service connection 
for a right knee disability, to include arthritis, will be 
addressed in the REMAND portion of this document.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has a current diagnosis of central disc 
herniation, C6 and 7, with mild central stenosis.

3.  A private physician has related the veteran's current 
cervical spine disability to his neck pain during service.


CONCLUSION OF LAW

A cervical spine disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in May 1994 
the veteran was treated for soreness in the back of his neck.  
He had noticed a knot in his neck and felt a shooting pain 
down the left side of his neck and into his shoulder.  
Diagnoses included cervical lymphadenopathy.

At the veteran's March 1996 retirement examination, the 
veteran reported a history of arthritis, rheumatism, or 
bursitis and swollen or painful joints.  The examiner noted 
that the veteran had had crepitus in his neck and paresthesia 
in his extremities.  On examination, the veteran's head, 
face, neck, and scalp were evaluated as normal.

In April 1996, while still in service, the veteran was 
referred to a private physician for a rheumatologic 
consultation.  The provisional diagnosis was degenerative 
joint disease, rule out early rheumatoid arthritis.  In a May 
1996 statement, F. L., M.D. (Dr. L.) noted that the veteran 
had a 10-year history of myalgia, arthralgia, and nonspecific 
joint pain that had recently exacerbated.  The veteran 
complained of persistent pain at the level of the cervical 
spine.  Nonsteroidal anti-inflammatory drugs had provided 
some relief.  Laboratory testing was negative.  On 
examination, the veteran had moderate limitation of motion of 
his cervical spine, which was tender to palpation.  Dr. L.'s 
diagnoses included degenerative joint disease and 
"[p]ossible early rheumatoid arthritis-inflammatory 
arthritis.  So far zero negative.  However, no evidence of 
severe synovitis at the time of examination."  Dr. L. 
requested x-ray examination of the veteran.  X-ray 
examination of the veteran's cervical spine showed a normal 
cervical spine.

Following his military service, in January 2001 the veteran 
was treated as a VA outpatient for complaints of neck pain 
across his left shoulder, pain in his left arm, and periodic 
numbness of all fingers since approximately four weeks 
previously.  He had not suffered any trauma to his neck.  
Probable degenerative disc disease was diagnosed.  The 
veteran was referred to his private physician.

In February 2001 the veteran was treated by M. Z., M.D. (Dr. 
Z.), for a four-week history of progressive paresthesias and 
a one week history of pain originating from the left lateral 
base of he neck and radiating along the left shoulder, arm, 
and forearm in a C7-C8-T1 dermatomal distribution, minimally 
alleviated by over-the-counter preparations.  Examination of 
the veteran's neck showed mild spasm of the left trapezius.  
Dr. Z. diagnosed cervical radiculopathy.  Dr. Z. prescribed 
physical therapy and ordered radiologic examination of the 
veteran's cervical spine.  Magnetic resonance imaging (MRI) 
examination of the veteran's cervical spine in March 2001 
showed broad based 5-millimeter central disc herniation at 
C6-7.  This caused flattening of the thecal sac and was 
associated with mild central stenosis.  The other 
intervertebral discs showed no significant bulging of the 
annulus or focal protrusion of disc herniation.

At a March 2002 VA spine examination, the veteran complained 
of increased pain, weakness, stiffness, fatigability, lack of 
endurance, and numbness to his left upper extremity, with 
neck pain.  The examiner diagnosed central disc herniation, 
C6 and 7, with mild central stenosis.  The examiner stated 
that he was unable to relate the veteran's cervical spine 
disability to his military service with resorting to medical 
speculation.

At a February 2004 hearing, the veteran testified that he had 
served in the Coast Guard for 30 years.  His duties included 
serving as a flight crewman that required him to wear a 16-
pound flight helmet.  He was treated on multiple occasions 
for neck pain.  He had popping in his neck and soreness.  
Pain medication was provided to him, but no diagnosis was 
made.  He began having neck pain in approximately 1976.  He 
never had any injury to his neck.  During service, he had 
been treated with Clinoril.  After service, he treated his 
symptoms with herbal treatment for approximately two years.  
He stopped taking the herbal treatment because of the 
expense, and the pain gradually returned.  He was diagnosed 
with a herniated disc in March 2001.  He had had symptoms of 
numbness in his arms for approximately one year previously.  
He had not suffered any injuries to his neck since his 
military service.

In a February 2004 statement, P. M., D.O. (Dr. M.) stated 
that he had reviewed the veteran's service medical records.  
The veteran had been diagnosed with a C6-7 herniated disc 
with radicular symptoms into the left upper extremity.  In 
service, the veteran had worn a flight helmet, which could 
cause neck trauma.  The veteran had been treated for neck 
pain while on active duty.  Dr. M. opined that it was "as 
medically likely as not" that the veteran's disc herniation 
was related to his military service.



VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).

Given the determination below, the RO fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In this case, the evidence shows that the veteran currently 
has central disc herniation, C6 and 7, with mild central 
stenosis; therefore, he satisfies the criterion of having a 
current disability.  There is evidence in the record that the 
veteran's cervical spine disability was incurred during his 
military service.  Dr. M. opined in February 2004 that it was 
"as medically likely as not" that the veteran's disc 
herniation was related to his military service.  Dr. M. had 
reviewed the veteran's service medical records and noted 
correctly that the veteran had been treated for neck pain 
while on active duty.  Dr. M. also observed that the veteran 
had worn a flight helmet, which could cause neck trauma, 
during service.  There is no evidence refuting the causal 
relationship asserted by Dr. M.  The VA examiner in March 
2002 was unable to offer a medical opinion without resort to 
speculation, although no explanation was offered to support 
that conclusion.  Dr. M.'s opinion is consistent with the 
medical evidence contained within the veteran's claims 
folder.  Accordingly, the evidence supports the veteran's 
claim of entitlement to service connection for a cervical 
spine disability.


ORDER

Service connection for central disc herniation, C6 and 7, 
with mild central stenosis, is granted, subject to the laws 
and regulations governing to the award of monetary benefits.


REMAND

The issues of entitlement to service connection for a left 
hand disability, to include arthritis; entitlement to service 
connection for a right hand disability, to include arthritis; 
entitlement to service connection for a left knee disability, 
to include arthritis; and entitlement to service connection 
for a right knee disability, to include arthritis, are not 
ready for appellate review.

The veteran has reported that he served on active duty from 
June 1966 to June 1996.  The veteran's service has been 
verified from June 1993 to June 1996.  Available records show 
that he served for an additional 26 years and 8 months, but 
the dates of that service have not been verified.  
Nevertheless, it is apparent that the service medical records 
contained in the veteran's claims folder are incomplete.  
None of the records is dated earlier than August 1976, and it 
is clear that the veteran had service prior to that month.  
The Board notes also that the May 2004 supplemental statement 
of the case indicates that a response to a request for the 
veteran's service medical records was received by the RO from 
the Records Management Center (RMC) on March 2, 2004; 
however, that response does not appear to be contained in the 
veteran's claims folder.  The veteran's complete service 
medical records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).

VA is required to obtain a medical opinion when such an 
opinion is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran's service medical records show that he was 
treated for knee pain during service and was diagnosed with 
bilateral retropatellar pain syndrome at his retirement 
examination.  Recent medical records show diagnoses of 
degenerative joint disease of the knees.  The veteran's 
current disabilities of his knees may have been incurred 
during his military service.  Although the veteran underwent 
a VA examination of his knees in March 2002, the report of 
that examination does not include an opinion about that 
possible relationship.  A supplemental medical opinion or a 
new examination should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Make another attempt to verify the 
dates of the veteran's active service and 
to secure the veteran's service medical 
records through official channels.  
Associate all responses and any records 
received with the claims folder.

2.  Provide a VA joints examination to 
the veteran to determine whether the 
veteran has a current disability of 
either or both knees that is related to 
his military service.  (If the examiner 
who conducted the March 2002 VA spine 
examination of the veteran is available, 
a clarifying opinion/supplemental report 
by that examiner may be obtained in lieu 
of a new VA joints examination.  In that 
case, the examiner should state in any 
report whether a new examination is 
needed.)

The claims folder, including the 
veteran's service medical records showing 
treatment or examination of the veteran 
in July 1985, January 1986, December 
1987, December 1989, January 1990, May 
1993, March 1994, January 1996, February 
1996, March 1996, and May 1996; records 
from M. Z., M.D., for treatment of the 
veteran from November 1998 to March 2001; 
and the report of a March 2002 VA spine 
examination, should be made available to 
the examiner for review before the 
examination.  (The veteran's service 
medical records are contained in two 
brown envelopes within the claims 
folder.)  The examiner is requested to 
state in the examination report that the 
claims folder has been reviewed.

The examiner should express opinions as 
to whether the veteran has a current 
disability of either or both knees that 
is/are "due to," "more likely than not 
due to" (likelihood greater than 50%), 
"at least as likely as not due to" 
(50%), "less likely than not due to" 
(less than 50% likelihood), or "not due 
to" the veteran's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The veteran is competent to report his 
experiences, such as stepping in and out 
of airplanes, and readily observable 
symptoms, such as swelling in his joints 
or pain in his joints; however, as a 
layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any of 
the benefits sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


